Citation Nr: 0113869	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1982 to 
July 1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which increased the disability rating for migraine 
headaches from 10 percent to 30 percent.  The veteran has 
appealed this decision, and is seeking a disability rating in 
excess of 30 percent. 

In her April 2000 substantive appeal, the veteran requested a 
hearing before a Board member at the RO.  In April 2000, the 
veteran waived her right for an in-person hearing and instead 
requested a video conference hearing.  In August 2000, the 
veteran withdrew her request for a personal or video hearing 
and asked that her appeal be considered on the record.


FINDING OF FACT

The veteran's migraine headaches are manifested by no more 
than prostrating attacks occurring on average once a month.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in part, that the veteran 
sought treatment for headaches during active duty, and was 
first assessed as having migraine headaches in February 1989.

The veteran was diagnosed as having migraine headaches upon 
VA examination in August 1992.  By an October 1992 rating 
decision, the RO granted service connection for migraine 
headaches and assigned a 10 percent rating effective from 
July 2, 1992.

VA outpatient treatment records reflect that in October 1998, 
the veteran reported that she had been practicing relaxation 
exercises an average of 3 times a day.  She had apparently 
noted in a "headache journal" that these exercises had 
reduced the frequency of her headaches during the prior 
month.  She reported having continued problems with insomnia, 
in which she slept two to three hours every night, despite 
taking medication.  She also reported having short episodes 
of irritability.  The veteran was advised to continue her 
psychotherapy and pain program, as well as continue taking 
her medications.  During a November 1998 outpatient visit, 
the veteran reported that she was presently suffering a 
migraine headache, but also noted that the frequency of her 
migraine episodes had generally lessened.  She denied having 
any side effects from medications.  In February 1999, the 
veteran reported having continued migraines, almost daily.  
She used up to six Fioricet tablets a day for pain relief.  
Other medication seemed to be helping, and the veteran denied 
having excessive drowsiness upon awakening.  She did not 
always sleep through the night, however. 

In her February 1999 claim for increased rating, the veteran 
complained of having serious pain in her head, blurred 
vision, stress, anxiety, and sleeplessness.  She asserted 
that her migraine headaches had adversely affected her 
employability.  

VA records reflect that during an April 1999 outpatient 
visit, the veteran reported that her headaches were less 
frequent but more intense.  

The veteran underwent a VA neurological disorders examination 
in June 1999.  She complained that her migraine headaches 
would sometimes last many weeks.  These left-sided, throbbing 
headaches were apparently accompanied by nausea, vomiting, 
photophobia, phonophobia and retro-orbital discomfort.  The 
veteran took three types of medication (including Imitrex, 
Tylox, and Tylenol #4) for these headaches, which she 
described as being a 5 on a 10 point scale.  A CT of the head 
was reportedly noncontributory.  Upon examination, the 
veteran was alert and oriented times three.  Cortical 
function was intact, cranial nerve examination was normal, 
and there were no motor or sensory deficits nor any 
cerebellar signs.  Gait was normal.  The examiner concluded 
that the veteran had mixed headache syndrome with components 
of tension and muscular type of throbbing headaches, mainly 
on the left side.  

VA records reflect that during an August 1999 outpatient 
visit, the veteran reported that her migraines had not 
responded to oral medication which she had started taking one 
year before.  She also reported having continued problems 
sleeping.  

By a September 1999 rating decision, the RO increased the 
rating for migraine headaches to 30 percent, effective from 
February 11, 1999.

In her October 1999 notice of disagreement, the veteran 
asserted that she had diarrhea and sensitivity to light.  She 
wrote that when she had these attacks, she would be unable to 
drive and would be bedridden for two to three days.  The 
veteran attached to her statement a summary of absences from 
work occurring between July 1998 and September 1999.  This 
summary indicates that in the course of 11 days between July 
1998 and August 1999, the veteran took a total of 68.5 hours 
of leave due to migraine headaches. 

The RO issued a statement of the case in March 2000, which 
included citation of the rating criteria necessary for an 
increased rating for migraine headaches.   

VA records reflect that the veteran continued to seek 
outpatient treatment for migraines in December 1999, and 
reported that her headaches were accompanied by nausea, 
vomiting and diarrhea.  

In a written statement associated with the claims file in 
April 2000, the veteran asserted that she had been taking 
different types of medication for her headaches.  She wrote 
that when she had a migraine headache, she would not be able 
to drive her car, since she would become sick to her stomach 
and her eyes would not be able to stand light.  She would 
need darkness and quiet.  She reportedly saw a doctor an 
average of three times monthly because of her symptoms.  She 
complained of the great deal of time away from work that her 
medical visits were causing, indicating that the extended 
time off might lead to her termination.  Finally, the veteran 
reported that her symptoms were interfering with her sleep.  


II.  Analysis

Through the March 2000 statement of the case, the veteran has 
been well informed of the criteria necessary to establish 
entitlement to an increased rating for her service-connected 
migraine headaches.  The veteran has submitted several 
written statements, as well as an employment record, in 
support of her claim, and the claims file includes numerous 
VA outpatient records.  The record reveals no failure to 
obtain any requested evidence and nothing of record indicates 
the existence of additional evidence that VA must either 
obtain or inform the veteran to submit.  The veteran has also 
been afforded a current VA neurological examination, the 
report of which is fully sufficient to help in the evaluation 
of her claim for increased rating.  The veteran has also been 
afforded the option of having a Board hearing concerning her 
claim for increased rating, but she has voluntarily withdrawn 
her request for such a hearing.  VA has no outstanding duties 
of notice or assistance in obtaining evidence to preclude 
reaching a decision in this appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  The veteran is currently evaluated for 
migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, at a 30 percent rating, effective from February 11, 
1999.  Under this Diagnostic Code, a 30 percent evaluation is 
warranted for characteristic prostrating attacks occurring on 
an average of once a month over the past several months.  An 
evaluation of 50 percent is warranted if there are very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

In this case, the veteran has regularly sought outpatient 
treatment for migraine headache symptoms, which include 
serious pain on the left side of her head, nausea, vomiting, 
blurred vision, and photophobia.  The veteran has continued 
to take prescription medication for these headaches, with 
mixed success.  Her migraine attacks apparently prevent her 
from driving and cause her to be bedridden for two to three 
days.  The veteran has also indicated that her symptoms 
interfere with her sleep.  

While evidence suggests that the veteran's migraine attacks 
can be quite severe, it does not show the frequency that 
would justify a 50 percent rating under Diagnostic Code 8100.  
For example, the veteran has reported that she has had to 
visit the doctor three times every month on average for her 
headaches.  However, the VA treatment records associated with 
the claims file indicate that between October 1998 and 
December 1999 (a period of 14 months), the veteran sought 
outpatient treatment specifically for her headaches 
approximately six times.  Indeed, the veteran's summary of 
employment absences, submitted with her October 1999 notice 
of disagreement, also reflect that between July 1998 and 
August 1999 (a 13 month period), the veteran took off time 
because of migraine headaches on 11 separate days.  This 
indicates that the veteran has taken off work less than one 
day a month specifically because of her headaches.  While 
there is no question that the veteran's attacks, when they do 
occur, can be quite debilitating, it is also apparent that 
the veteran has continued to work and to function despite 
them.  

Although the veteran has suggested that the time she has 
taken off work has potentially jeopardized her continued 
employment, there is no evidence that she has actually lost a 
job because of her symptoms or absences.  In any case, the 
preponderance of the evidence is against finding either very 
frequent completely prostrating and prolonged attacks or 
severe economic inadaptability required for a 50 percent 
rating under Diagnostic Code 8100. 

While the Board has considered the doctrine of benefit of 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits. VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. §5107).  Therefore, the 
Board is unable to allow the veteran a higher evaluation as 
to this issue.


ORDER

An evaluation in excess of 30 percent for migraine headaches 
is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

